Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10553540 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph F. Guihan on 8/9/2021.
The following claims have been amended as:

1. Claim 1. A fabric-based item comprising:
an array of electrical components mounted on a flexible substrate;
a polymer layer that covers the array of electrical components; and
a fabric layer to which the polymer layer is attached, wherein the fabric layer has a plurality of windows, wherein each window is aligned with a respective electrical component of the array of electrical components, and wherein each window has a lower yarn density than remaining portions of the fabric layer.

Claim 8. The fabric-based item defined in claim 1, wherein the array of electrical components comprises light-emitting diodes.

3. Claim 9. The fabric-based item defined in claim 1, further comprising a bead of translucent polymer covering each of the electrical components of the array of electrical components.

3. Claim 11. The fabric-based item defined in claim 1, wherein each of the electrical components of the array of electrical components comprises an interposer to which multiple semiconductor dies are mounted.

3. Claim 12. The fabric-based item defined in claim 1, wherein the array of electrical components comprises actuators.

3. Claim 13. The fabric-based item defined in claim 1, wherein the array of electrical components comprises sensors.

3. Claim 20. The fabric-based item defined in claim 18, wherein the array of electrical components comprises electrical components selected from a group consisting of: light-emitting diodes, actuators, and sensors.


Allowable Subject Matter
Claims 1-2, 4, 7-14, 16, 18-20 are allowed.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each window is 

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each light- emitting diode emits light through one of the plurality of windows, and wherein each window includes perforations” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a fabric layer to which the polymer layer is attached, wherein the fabric layer has first portion having a first transparency and a second portion having a second transparency that is greater than the first transparency” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 18, the examiner’s reasons for allowing independent claim 18 and its respective dependent claims are of record in the 7/8/2021 Office action.

The following is an examiner’s statement of reasons for allowance:  
US 2008/0218369 A1 (“Krans”) and US 2013/0027963 A1 (“Van Herpen”) are hereby cited as the closest prior art. 
However, the above prior arts by themselves or in combination with other arts does not teach the allowable limitations above for claim 1 or claim 14 or claim 18. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 14 and 18 are allowed.
claims 2, 4, 7-13, 16, 19-20 are allowed as those inherit the allowable subject matters from claim 1, 14 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/WASIUL HAIDER/Examiner, Art Unit 2819